C. A. 9th Cir. Certiorari granted. In addition to the questions presented by the petition, the parties are requested to brief and argue the following question: “Whether 17 U. S. C. § 504(c) permits or requires a jury trial in actions for statutory damages for copyright infringement.” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 13, 1997. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 15, 1997. A reply brief, if any, is to be filed *1152with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 5, 1998. This Court’s Rule 29.2 does not apply.